Exhibit 10.4

 AM NDING AGREEMENT This Amending Agreement is made as of the 26111 day of June
201B. BETWEEN: TRANSCANADA PIPELINES L MITED a Canadlon corporation
(''T•·sntsCanada'') "and .. PORTLAND NATURAL GAS TRANSMISSION SYSTEM a Maine
General Pal'tnership (''SWppe1''1)-WHEREAS TmnsCanadn and Sh.ippet·are jJattiteo
a Financial Assmances Agreement dated Novembe·30,2011(the "Agt·ccm utu); nd
WHEREAS Tl'f\llsCanada and S.hipper wish to nm md the Agreement by inct·easing
the Phnse III quantity by 10,551 GJ/d fl'Om 182,751 GJ/d to 193,302 OJ/d; NOW
THEREFORE TrausCanada and Shipper agree as follow : ARTICLiif 1 INCORPORATION,
DEFINITIONS AND EFFECTIVE DATE 1.1TWs Amending A-greement md the pt'ovh;ious
hereof are supplemental to the Agreement, 1U1d at'e to· form pa\t of and have
the same effect ns though h1colpo1·ated in t!te Agrement. 1,2 Unle:Js ot\terwlse
defined it1 this Amending Agree.m t}t, all cap1tallzed terms contained in this
Amending Agreement which ardefined ht the Agreement shall fol' aU pu poses
hereof have thmeaning given to thm Jn the Agreetneut "Unless the context
otherwi11e specifks or i'equires. 1.3This Amending Agl.'eement 1s effec vc as of
the dae ft ·st vy1·ittet'nbove. ARTICLE2 AMENDMENTSTOTHEAGREEMENT 2.1The
Agreement is amended as follows: (a)by deleting the second and thil'd l'ecltut's
in te! tirety nnd replacing it with the following:

GRAPHIC [g140321kui001.jpg]

 


 WHEREAS, each Contract, upon execution, will be tor gas h'nnsporlalion aud
related services where TransCaunda determined it must construct fi1cililles in
order to provide such service (the "Expansion Capacity Service,) and would
provide for TmnsGnnnda to trattsport for the account of Shipper up to 1a4,862
GJ/d of nnl1trl gas from the Union Dawn Receipt Point and 8,440 GJ/9 of
nal1ll'al gas from the Union Pmkway Delt Receipt Polnl Lo, ln both cases, the
Enst Hereford, Quebec Delivery Point (into the PNGTS system); and WHEREAS, the
Expansi.on Capacity Sm·vice is auticipnted to be on a three phased basis
conunenciug (for enoh J>huse, its 41In Scrvlce Df\te")s follows (st1ch tlu·ee
phases are sometimes refe1'red to individually as n "Phase,): • CQmtnencing on
he 1st ofNovembet• 2018 or as :;oon as p.ossible thereafter, 39,663 GJ/dny from
the Union Dawn Receipt Point and 2,651 GJ/day frol)1, the Pal'lcway Receipt
Polnt for an nggt·egate of 42,314 GJ/day, for a term of22 yeal'll ("Phase I'');
• Qollllllel}oiug 01) the lt ofNovember 2019 or as soon ns possible thcrenftcr,
159,960 GJ/day : o;.fl'Om the Union Dawn Recelpt Point and 7,481 GJ/clny from
the Union Parkway Belt Receipt Point fo1' an aggreg&te of 167,441 GJ/day, for a
term of21 yeat·s ("Phase II"); and ,. CotnmenoU1g on the 1st of November 2020
01' as soon as possible therea{te1', l84,862 GJ/d y ft•om thUnlon Dawn Receipt
Point and 8,440 GJ/dny fi•om the UnionPal'lcway Belt Receipt Point for
nnggregate of 193,302 GJ/dny,fort\ term of20 years (transportation.services
comm.encing at this time shall be referred to as "Phase Ill" of the Expausioh
Capacity Service)and ARTICLE3 MlSCELLANEOUS 3.1This Amending Agreement
supercedes all negotiations, discussions and undertakings between the parties in
relation to the subject mattehtereof.· 3.2The Agreetll.ertt. shall t'ema!n in
full force and eftect as amended by this Amending Agreement and is hereby
ratifit!d a,nd confirmed ·us amended. 3.3This A n ndh)g Agreement may be
executed by the parties. In separate co !nterpat't$, ctnoh of which when so
executed and delivered shall be an odginal, but all such counteiparts shall
together o·onstltute one and the s me instnnnellt, A facslrnile or o.ther
eh:ctron.ic copy qf thiA,tneudlng Agl'eemcn.t contftining the slgn tme of a
party will be deemed to be an ol'lginnUy signed document. [Execulion·pag
follows]

GRAPHIC [g140321kui002.jpg]

 


 IN WITNESS WHEREOF the parties to this Amending Agreement have caused it to be
executed by theh·duly authorized officel's lis of !he day mtd yeat·first written
above. l)ORTLAND NATUUAL GAS TRANSMISSION SYSTEM, BY ITS OPERATOR, PNGTS
Ol,ERATING CO.,LLC TRANSCANADA PIPELINES LIMITED By:4lhtL . Z'E?By:
Nome:Nathanlei Qrown Title: Chief P. namcta(Officer By: Name: Title:Don Bell
Director,Colll1l1Cl'clal East Contract _Content Mannger, Customer Service
Content Review LegalReview

GRAPHIC [g140321kui003.jpg]

 